6/16/2018Case   0:18-cv-62353-FAM Document
                                       Notice6of Appearance
                                                  Entered- BMLPA
                                                            on FLSD     Docket
                                                                 - Phoenix          11/14/2018 Page 1 of 10
                                                                           - Google Docs




                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

                                             Case No. 18-cv-62353-Moreno/Seltzer

             ALAN REDDISH, Individually

                       Plaintiff,

             vs.

             LODKA HOUSE, INC.,

                       Defendant.
                                                                            /


                                           ANSWER AND AFFIRMATIVE DEFENSES

                     Defendant, LODKA HOUSE, INC. (hereinafter referred to as “LODKA” or

            “Defendant”) by and through its undersigned counsel, hereby files and submits its Answer and

            Affirmative Defenses to the Complaint of the Plaintiff, ALAN REDDISH as follows:

                     Unnumbered Paragraphs preceding first numbered paragraph one (1) of the Complaint.

            Admitted for jurisdictional purposes only, but Defendant denies that it violated and laws labeled

            as ADA, ADAAG or the Florida Building Code. Plaintiff further denies that Plaintiff states or

            has grounds for any valid claim and/ or that Plaintiff is entitled to any relief whatsoever, and

            denies all remaining allegations contained in these unnumbered paragraphs and all inferences

            therefrom and demands strict proof thereof.

                     1.        Admitted for jurisdictional purposes only.

                     2.        SKIPPED IN COMPLAINT. Complaint contains no paragraph 2 and therefore

            no response it required.

                     3.        Defendant lacks knowledge or information sufficient to form a belief as to the

            Plaintiff’s disability and therefore denies the allegations contained in Paragraph 3 of the

                                                                                                           1


https://docs.google.com/document/d/1FgBuxLtKlbs0bzetGC7TicpZ31Inw_pnE4uNw1ucgpk/edit                            1/2
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 2 of 10



  Complaint and demands strict proof thereof.

         4.      Defendant admits the allegations contained in Paragraph 4 of the Complaint.

         5.      Defendant responds that the ADA and the regulations promulgated in accordance

  therewith speak for themselves, hence, require no response.

         6.      Defendant responds that the ADA and the regulations promulgated in accordance

  therewith speak for themselves, hence, require no response.

         7.      Defendant responds that the ADA and the regulations promulgated in accordance

  therewith speak for themselves, hence, require no response.

         8.      Defendant admits that the Property is a place of public accommodation that owns

  and/or leases and operates a place of lodging. Defendant also admits that it maintains a website

  for the Property which contains an online reservation system. All other allegations are denied

  and all inferences therefrom.

         9.      Defendant lacks knowledge or information sufficient to form a belief as to the

  allegation in Paragraph 9 and therefore denies the allegations contained in Paragraph 9 of the

  Complaint and demands strict proof thereof.

         10.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegation in Paragraph 10 and therefore denies the allegations contained in Paragraph 10 of the

  Complaint and demands strict proof thereof.

         11.     Defendant lacks knowledge or information sufficient to form a belief as to the

  allegation in Paragraph 11 and therefore denies the allegations contained in Paragraph 11 of the

  Complaint and demands strict proof thereof.

         12.     Defendant denies that allegations contained in Paragraph 12 and all inferences

  therefrom and demands strict proof thereof.



                                                                                                2
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 3 of 10



         13.    Defendant denies that allegations contained in Paragraph 13 and all inferences

  therefrom and demands strict proof thereof.

         14.    Defendant denies that allegations contained in Paragraph 14 and all inferences

  therefrom and demands strict proof thereof.

         15.    Defendant denies that allegations contained in Paragraph 15 and all inferences

  therefrom and demands strict proof thereof.

         16.    Defendant denies that allegations contained in Paragraph 16 and all inferences

  therefrom and demands strict proof thereof.

         17.    Defendant denies that allegations contained in Paragraph 17 and all inferences

  therefrom and demands strict proof thereof.

         18.    Defendant denies that allegations contained in Paragraph 18 and all inferences

  therefrom and demands strict proof thereof.

         19.    Defendant denies that allegations contained in Paragraph 19 and all inferences

  therefrom and demands strict proof thereof.

         20.    Defendant denies that allegations contained in Paragraph 20 and all inferences

  therefrom and demands strict proof thereof.

         21.    Defendant denies that allegations contained in Paragraph 21 and all inferences

  therefrom and demands strict proof thereof.

         22.    Defendant denies that allegations contained in Paragraph 22 and all inferences

  therefrom and demands strict proof thereof.

         23.    Defendant denies that allegations contained in Paragraph 23 and all inferences

  therefrom and demands strict proof thereof.

         24.    Defendant denies that allegations contained in Paragraph 24 and all inferences



                                                                                            3
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 4 of 10



  therefrom and demands strict proof thereof.

         With regard to the Wherefore Clause in the Complaint, including all relief requested

  therein, the Defendant LODKA denies that any grounds exist for declaratory, injunctive, and or

  equitable relief against LODKA and for Plaintiff. LODKA further denies all captions, headings,

  titles, introductory paragraphs and allegations in the Complaint not specifically admitted in this

  Answer.



                        AFFIRMATIVE DEFENSES AND AVOIDANCES

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because he lacks standing, both in his

  individual capacity and as a “tester.” Plaintiff lacks standing to bring this action to seek

  injunctive relief for the removal of barriers not actually encountered and of which there was no

  notice at the time of the filing of the Complaint. Plaintiff lacks standing to bring this action for

  relief against Defendant for purported discrimination and denial of access to facilities or portion

  of Defendant’s facility (a) from which he did not seek access to or goods & services; (b) of

  which he had no knowledge of prior commencement of this action; and (c) which are not related

  to his disabilities. Plaintiff lacks standing in that he has not suffered a cognizable injury or

  damages in that he has never patronized or visited the property for his stated purpose and has no

  definite intention of patronizing or visiting the property for his stated purpose in the future and

  there is no case or controversy.

                              SECOND AFFIRMATIVE DEFENSE
         Plaintiff’s claims are barred in whole or in part because the relief demanded would, if

  granted, result in a fundamental alteration to the way that LODKA provides goods and services

  to the public, or is otherwise not required as a matter of law.

                                                                                                    4
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 5 of 10



                                 THIRD AFFIRMATIVE DEFENSE

          Plaintiff has demanded modifications that are not readily achievable or are technically

  infeasible.

                                FOURTH AFFIRMATIVE DEFENSE

          Plaintiff has demanded modifications that would create an undue burden on LODKA.

                                 FIFTH AFFIRMATIVE DEFENSE

          Plaintiff has demanded modifications that would create a threat to the health and safety

  of Plaintiff or others.

                                 SIXTH AFFIRMATIVE DEFENSE

          The modifications demanded by Plaintiff are subject to, and limited by, applicable local,

  state, or other laws, and, as such, may not be able to be performed, in whole or in part, or would

  be technically infeasible, assuming arguendo that such modifications would be otherwise

  required.

                               SEVENTH AFFIRMATIVE DEFENSE

          Defendant intends to correct those conditions that Plaintiff complains of to the extent

  readily achievable and technically feasible thereby making it unlikely there will be any future

  discrimination. Once the corrections are complete, the case may be rendered moot and Plaintiff

  would not be entitled to relief including recovery of attorney’s fees if Defendant removes all

  barriers from the facility prior to an alteration in the relationship of the parties.

                                EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff has failed to assert a connection between Defendant’s lack of compliance and

  the benefit, goods, or services deprived to Plaintiff.



                                                                                                  5
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 6 of 10



                                 NINTH AFFIRMATIVE DEFENSE

          To the extent Defendant did not design, construct, build or modify the architectural

  barriers after the 1992 benchmark date for ADA regulation, Defendant is only required to

  “remove architectural barriers, and communication barriers that are structural in nature in

  existing facilities . . . where such removal is readily achievable.” 42 U.S.C. §12181(b)(2).

                                 TENTH AFFIRMATIVE DEFENSE

          The Defendant need not comply with the ADAAG for new construction because the

  Property that is the subject of this action and the barriers of which Plaintiff complains were built

  prior to the effective date of the ADA, i.e., prior to January 25, 1993; however, the regulation is

  relevant to existing construction.

                              ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff lacks standing to challenge barriers in lodging establishments they did not visit

  prior to the filing of the initial complaint.


                               TWELFTH AFFIRMATIVE DEFENSE

          The Plaintiff has failed to exhaust all required administrative remedies.

                             THIRTEENTH AFFIRMATIVE DEFENSE

          Plaintiff claims are moot.

                            FOURTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred by the applicable statutes of limitation.

                              FIFTEENTH AFFIRMATIVE DEFENSE

          Plaintiff has failed to state a claim under relevant ADA provisions.

                              SIXTEENTH AFFIRMATIVE DEFENSE


                                                                                                    6
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 7 of 10



          Plaintiff’s claims are barred for failure to join necessary or indispensable parties.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because, with respect to any particular architectural element

  of any defendant lodging establishment that departs from accessibility guidelines, the lodging

  establishment has provided “equivalent facilitation” in the form of alternative designed and

  technologies that provide substantially equivalent or greater access to and usability of the

  facility.

                            EIGHTEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because the claimed violation is “de minimus,” and non-

  actionable because they do not materially impair Plaintiff’s use of an area for an intended

  purpose.

                            NINETEENTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because the barrier removal(s) Plaintiff seeks pursuant to the

  ADA are not “readily achievable”, or easily accomplished and able to be carried out without

  difficulty or expense within the meaning of 42 U.S.C. §12181(9).

                            TWENTIETH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because the modifications Plaintiff seeks are not

  “alterations” within the meaning of the ADA or Title 24 and/or they do not trigger an

  “alteration” legal standard, including because the modifications sought will be disproportionate

  in cost or cost in excess of 20% of the entire “alteration.”




                                                                                                    7
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 8 of 10



                          TWENTY-FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because the alterations made by operators of the lodging

  establishment are sufficient in that they satisfy the “to the maximum extent feasible” standard.

  28 C.F.R. § 36.402(a)(1); 42 U.S.C § 12183(a)(2).

                         TWENTY-SECOND AFFIRMATIVE DEFENSE

          Defendant has made good faith efforts to comply with the ADA and Florida Statute §760,

  including providing appropriate alternative access.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE

          Plaintiff has failed to mitigate his damages, if any.

                         TWENTY-FOURTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims under the ADA and Florida Statute §760 are barred to the extent that

  they interfere with Defendant’s compliance with laws and regulations that are equally applicable

  to all persons.

                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

          The imposition of statutory minimum damages or penalties in this matter would violate

  Defendant’s Eighth Amendment protection against excessive fines in violation of the Florida

  Constitution and the United States Constitution.


                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

          Defendant is not legally responsible for property that is not within its possession, custody

  or control.




                                                                                                    8
Case 0:18-cv-62353-FAM Document 6 Entered on FLSD Docket 11/14/2018 Page 9 of 10



                                CLAIM FOR ATTORNEYS’ FEES

         LODKA has retained the law firm of Barry M. Leff, P.A., and has agreed to pay it a

  reasonable fee for its services. Pursuant to 28 U.S.C. §1927 and 42 U.S.C. §12205, and

  applicable law, LODKA is entitled to recover attorneys’ fees and costs incurred in this action.

                                  RESERVATION OF RIGHTS

         LODKA reserves the right to amend and supplement its affirmative defenses as

  discovery progresses.

         WHEREFORE, LODKA requests that the Complaint be dismissed with prejudice and

  that LODKA be awarded its costs and attorneys’ fees incurred in defending this action and any

  such other relief as this Court deems just and proper.

  Dated: November 14, 2018

                                              Respectfully Submitted,

                                              /s/ Barry M. Leff
                                              Barry M Leff, Esq. BARRY
                                              M LEFF, P.A.
                                              313 Hayes Street, Suite 111
                                              Hollywood, FL 33019
                                              Telephone: (516) 769-0202
                                              Facsimile: (305) 503-7193 Florida
                                              Bar No.: 49005 Email:
                                              lefflaw@gmail.com
                                              Counsel for the Defendant




                                                                                                    9
        Case
6/16/2018      0:18-cv-62353-FAM Document  6 of Entered
                                       Notice                on FLSD
                                                Appearance - BMLPA       Docket
                                                                   - Phoenix - Google 11/14/2018
                                                                                      Docs       Page 10 of 10


                                                   CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that on this 14th day of November 2018, I electronically
                 filed the foregoing document with the Clerk of Court using CM/ECF. I also certify that
                 the foregoing was served on this 14th day of November via electronic mail to: Lauren N.
                 Wassenberg, 1825 N.W Corporate Drive Suite 110, Boca Raton, FL 33431
                 wassenbergL@gmail.com .


                                                                          /s/ Barry M. Leff
                                                                          Barry M. Leff, Esq.
                                                                          Barry M. Leff PA
                                                                          Florida Bar No. 49005



                                                         SERVICE LIST
                                                CASE No. 18-cv-62353-Moreno/Seltzer
                                                    Reddish v. Lodka House, Inc.

               Lauren Nicole Wassenberg
               1825 NW Corporate Blvd
               Suite 110
               Boca Raton, FL 33431
               Tel: 561-571-0646
               Fax: 561-571-0647
               wassenbergl@gmail.com
               Attorney for Plaintiff




                                                                                                      10


https://docs.google.com/document/d/1FgBuxLtKlbs0bzetGC7TicpZ31Inw_pnE4uNw1ucgpk/edit                             2/2
